Case 2:19-cv-00267-LEW Document 20 Filed 05/18/20 Page 1 of 2              PageID #: 2400



                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE

SARAH B.,                                       )
                                                )
                     Plaintiff                  )
                                                )
                     v.                         )       2:19-CV-00267-LEW
                                                )
SOCIAL SECURITY ADMINISTRATION                  )
COMMISSIONER,                                   )
                                                )
                     Defendant                  )

               ORDER ACCEPTING RECOMMENDED DECISION

      On April 23, 2020, the United States Magistrate Judge filed with the court, with

copies to counsel, his Amended Report and Recommended Decision. The time within

which to file objections has expired, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo review

and appeal. Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision.

       It is, therefore, ORDERED that the Amended Recommended Decision (ECF No.

19) of the Magistrate Judge is hereby AFFIRMED and ADOPTED. The Commissioner’s

final administrative decision is AFFIRMED.

       SO ORDERED.

       Dated this 18th day of May, 2020.

                                            /s/ Lance E. Walker
                                           UNITED STATES DISTRICT JUDGE
Case 2:19-cv-00267-LEW Document 20 Filed 05/18/20 Page 2 of 2   PageID #: 2401




                                     2
